Citation Nr: 1450324	
Decision Date: 11/13/14    Archive Date: 11/26/14

DOCKET NO.  09-32 654	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUE

Entitlement to service connection for bilateral bone spurs of the feet, claimed as a bilateral foot disability.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran, F.W. and D.B.


ATTORNEY FOR THE BOARD

M. Moore, Counsel
INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran served on active duty from September 1976 to December 1978.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas.  The Board remanded the claim in March 2011.

In November 2010, the Veteran presented sworn testimony during a video conference hearing in Wichita, Kansas, which was chaired by the undersigned.  A transcript of the hearing has been associated with the claims file.

In December 2012, the Veteran submitted a statement indicating that he had been diagnosed with colon cancer and discussing his alleged in-service asbestos exposure.  In an October 2014 informal hearing presentation (IHP), his representative clarified that the Veteran's statement was intended to be a claim for service connection for colon cancer.  Thus, the issue of entitlement to service connection for colon cancer, to include as due to asbestos exposure, has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).


FINDING OF FACT

A preponderance of the evidence fails to establish that the Veteran currently has bone spurs of either foot or had such at any time during the appeal period.



CONCLUSION OF LAW

Bone spurs of the bilateral feet were not incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  While the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the Veteran.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, the Board is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


I. Duties to Notify and Assist

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a) (2014).

Neither the Veteran nor his representative has alleged prejudice with respect to notice, as is required.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  None is found by the Board.  A December 2007 letter provided all required notice elements, including what evidence VA would seek to obtain and what evidence the Veteran was expected to provide, what was required to establish service connection, and information regarding disability ratings and effective dates.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2014); Dingess v. Nicholson, 19 Vet. App. 473 (2006); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

VA's duty to assist has also been satisfied.  The Veteran's service treatment records, Social Security Administration (SSA) records, and VA treatment records, have been associated with the claims file.  Identified private treatment records have been obtained.  The Veteran has not identified any outstanding and available relevant private or other treatment records.  Notably, the Veteran indicated that he received private treatment for bone spurs in the years after his discharge from service.  However, he indicated that he did not know if the records were still available.  Moreover, when asked to identify and provide a release of information for any outstanding private treatment records in March 2011, the Veteran failed to respond.  

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  The Veteran was scheduled for a VA examination to address his claimed bilateral feet in April 2011.  However, the Veteran failed to report to this examination.  He has not shown good cause for his failure to report, nor did he request that the examination be rescheduled.  The Board notes that the duty to assist is not always a one-way street.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  The Board notes that the Veteran's representative stated in his October 2014 IHP that the Veteran had not been notified of the examination.  However, the Board doubts the credibility of this statement as the representative indicated in the same IHP that he did not know whether the Veteran was dead or alive.  More importantly, the Veteran himself submitted a December 2012 statement in response to a July 2012 supplemental statement of the case, noting the failure to report.  In his statement, the Veteran did not mention the examination, provide good cause for having failed to report, or indicate in any way that he had not received notice of the scheduled examination.  There is simply no credible or convincing evidence that the Veteran was not notified of the scheduling of his examination.  Accordingly, as VA has attempted to schedule the Veteran for the appropriate VA examination, and he failed to report with no good cause shown, the Board finds that the duty to assist has been satisfied with regard to providing the Veteran with a VA examination.  As such, the Board will adjudicate the matter based on the available medical evidence of record.

The claim was remanded to the AOJ in March 2011 for additional evidentiary development including obtaining SSA and any other outstanding records and scheduling the Veteran for a VA examination.  The AOJ obtained outstanding SSA and VA treatment records.  The Veteran has not identified any additional private treatment records.  As discussed in detail above, the AOJ scheduled the Veteran for a VA examination in April 2011, but he failed to report.  Accordingly, all remand instructions issued by the Board have been complied with and this matter is once again before the Board.  See Stegall v. West, 11 Vet. App. 268 (1998).  

Some discussion of the Veteran's personal hearing is also necessary.  The individual presiding over a hearing must comply with the duties set forth in 38 C.F.R. § 3.103(c)(2).  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).  These duties consist of (1) fully explaining the issues and (2) suggesting the submission of evidence that may have been overlooked.  They were met here.  The issue on appeal was identified.  Information was also elicited from the Veteran concerning his contentions regarding the nature and etiology of his claimed disability.  Significantly, the Veteran's hearing testimony triggered, in part, the Board's decision to remand the matter for additional development.

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this claim, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

II. Merits of the Claim

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service. 38 U.S.C.A. § 1110 (West 2002).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza elements is through a demonstration of continuity of symptomatology if the disability claimed qualifies as a chronic disease listed in 38 C.F.R. § 3.309(a); bone spurs are not on the list of qualifying chronic diseases.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  As such, service connection via the demonstration of continuity of symptomatology is not applicable in the present case.

Regulations also provide that service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury which was incurred in or aggravated by service.  38 C.F.R. § 3.303(d) (2014).  

A review of the medical evidence of record fails to establish a diagnosis of a bone spur of either foot at any time during the appeal period or proximate thereto.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007); Romanowsky v. Shinseki, 26 Vet. App. 289 (2013).  VA treatment records show multiple podiatry consultations with multiple foot diagnoses, including flat feet, dystrophic/mycotic nails, hammertoe, and corns and callouses.  Despite these thorough assessments, there is not a single diagnosis or indication of bone spurs.  As discussed in detail in the Board's March 2011 remand, the only issue on appeal at this time regarding the feet is the issue of bone spurs.  As such, these other podiatric diagnoses cannot establish a current disability for service connection purposes.

Further, the Board has some concerns about the Veteran's alleged history of bone spurs and surgery for such in 1979.  He has not mentioned this reported surgery in any of the treatment records, including VA treatment records for the feet dating back to the late 1990s.  He has also never reported foot surgery in giving a surgical history to treating professionals.  Finally, VA x-rays of the left foot, performed in 2003, did not note any bone spurs.  The lack of documentation of bone spurs or reporting of such a history to treating professionals goes against the Veteran's instant report of bone spurs and a history of surgery for such.  

The only other evidence to suggest that the Veteran has currently diagnosed bone spurs of the bilateral feet are his own statements.  Although laypersons, such as the Veteran, are sometimes competent to provide opinions on certain medical questions, the specific issue in this case falls outside the realm of common knowledge of a lay person as it involves making a definitive clinical diagnosis based on knowledge of podiatry.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011).  While the Veteran can describe that he experiences foot pain, he is not able to diagnose his pain as bone spurs.  Providing such a diagnosis requires medical expertise in the cause and symptoms of bone spurs.  The Veteran has no such expertise.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer); see also 38 C.F.R. § 3.159 (a)(1) (2014).  

In sum, there is no other competent evidence of bone spurs of the bilateral feet.  As discussed in detail above, the Board attempted to provide the Veteran with a VA examination to determine whether he had current bone spurs.  However, he failed to report.  As such, the evidence currently of record does not establish that the Veteran has bone spurs of the bilateral feet.  Without such evidence, the first element of Shedden/Caluza is not met and the claim for service connection must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2014); see also Ortiz v. Principi, 274 F.3d 1361, 1365 (Fed. Cir. 2001).


ORDER

Entitlement to service connection for bone spurs of the bilateral feet is denied.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


